[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON DEFENDANTS' MOTION TO STRIKE
This action comes before the court on the defendant's motion to strike counts three, four and five of the plaintiffs' substituted complaint filed on May 10, 2001. Our Supreme Court held in Flagg Energy DevelopmentCorp. v. General Motors Corp., 244 Conn. 126, 709 A.2d 1075 (1998). that a plaintiff may not recover in tort for commercial losses arising from the defective performance of a contract for the sale of goods. The plaintiffs' substituted complaint alleges they suffered commercial losses when the defendant sold them a truck without making the bargained for repairs. Accordingly, the plaintiff is barred from recovering in tort and the defendant's motion to strike counts three, four and five is hereby granted. It is so ordered.
BY THE COURT,
Angelo L. dos Santos JUDGE OF THE SUPERIOR COURT